Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination, as provided with the preliminary amendment of February 10, 2021.

Specification
The substitute specification filed February 10, 2021 is approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
New claim 18 provides that the gas of claim 9 is heated to a range of about 500 to about 1200 degrees C.  However, the disclosure as filed only provides such heating to the gas used for cold spraying, not a gas that can be used for other thermal spraying or during the laser roughening.  It is also not provided that the range includes “about” as to the 500 or 1200 degrees C.  Note “the gas” of claim 18 would have antecedent basis to the gas of claim 9.  Therefore, the claim contains new matter.
New claim 20 provides that for the crater shaped depressions, depth is “not more than 20 percent of the circular diameter”.  However, the disclosure as filed describes that the depth does not “deviate” more than 20% from the diameter.  Therefore, it appears that what is claimed in claim 1 is not intended, and would be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, “high” as to the “kinetic energy” is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does 
Claim 7, lines 2-3, “the upper edge” lacks antecedent basis.
Claim 7, line 3, “ corresponds” is unclear if exactly the same value is meant or some other relationship is intended.  For the purpose of examination, exactly the same or within some relative range to each other understood to correspond, but applicant should clarify exactly what is intended, without adding new matter.
Claim 9, line 2, “atmosphere of noble gas, including one of argon and nitrogen” is unclear as nitrogen is not normally considered a noble gas.  For the purpose of examination, it is understood that the gas can be including argon or nitrogen but applicant should clarify what is intended, without adding new matter.
Claim 11, line 2, it is unclear if the coated surface must have depressions in the resulting coating or simply that filled depressions or depressions that are sprayed over can be present. Furthermore, it is unclear if these depressions are caused by the laser.  For the purpose of examination, it is understood that the depressions are caused by the laser and that simply filled depressions or depressions that are sprayed over can be present, but applicant should clarify what is intended, without adding new matter.
Claim 12, line 2, “bead-like” unclear as to what scope is provided as to “like” a “bead”.  For the purpose of examination, anything that can be considered as like a bead 
Claim 14, lines 1-2, it is unclear if the coated surface must have crater shaped depressions in the resulting coating or simply that filled depressions or depressions that are sprayed over can be present. Furthermore, it is unclear if these depressions are caused by the laser.  For the purpose of examination, it is understood that the depressions are caused by the laser and that simply filled depressions or depressions that are sprayed over can be present, but applicant should clarify what is intended, without adding new matter.
Claim 20, lines 1-2, it is unclear if the coated surface must have crater shaped depressions in the resulting coating or simply that filled depressions or depressions that are sprayed over can be present. Furthermore, it is unclear if these depressions are caused by the laser.  For the purpose of examination, it is understood that the depressions are caused by the laser and that simply filled depressions or depressions that are sprayed over can be present, but applicant should clarify what is intended, without adding new matter.
Claim 20, lines 2-3, it is unclear if applicant intends “a depth of not more than 20 percent of the circular diameter” or if this is a typo intended to be “”a depth that deviates not more than 20 percent of the circular diameter” given the teaching in the disclosure as to what was taught.  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend, and therefore are also rejected.

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  Claim 10, line 2, “HVAF” should be spelled out.  Claim 13,line 1, “wherein upper edge” should be “wherein an upper edge” for grammatical clarify.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102007023418 (hereinafter ‘418).
**** Note that a copy of ‘418 (in German) was provided with the IDS of February 10, 2021.  A machine translation that is used in the present rejection is provided with this Office Action. ****

Claim 3: ‘418 provides that the surface to be coated is repeatedly exposed by laser in pulses at predetermined locations to form the crater shaped depressions at the predetermined locations (note figures 1-4, and 0028, 0024, 0045).
Claim 19: ‘418 provides that the predetermined patterns can form a repeating pattern on the surface of the component (figure 4, 0045, 0050).

Claims 1, 3, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legoux et al  (US 2013/0209745).
Claim 1: Legoux teaches a method for coating a surface of a component, comprising roughening the surface of the component by a laser in a crater shaped manner (abstract, figure 5, 0057) and coating the roughened surface of the component by a thermal spraying process with high kinetic energy (noting the 35 USC 112 rejection above as to the high kinetic energy)  (note abstract, figure 5, 0046).
Claim 3: Legoux provides that the surface to be coated is repeatedly exposed by laser in pulses at predetermined locations to form the crater shaped depressions at the predetermined locations (note figures 3, 4, and 0033, 0052, 0049-0051).
Claim 10: Legoux provides that the coating can be by cold spraying  (0046).
Claim 19: Legoux provides that the predetermined patterns can form a repeating pattern on the surface of the component (figures 3, 4, 0049-0051).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 5-8, 11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102007023418 (hereinafter ‘418).
‘418 teaches the features of claims 1, 3, and 19 as discussed in the 35 USC 102(a)(1) rejection above.  Furthermore,
Claim 5, 15: As to the exposure 3-25 times with the light of the laser (claim 5), or not more than 25 times (claim 15), the pulse is considered as providing laser beam/light to the surface, and ‘418 indicated that the surface can be treated several times with several irradiations to increase the depth or expand the base of the depressions (0028, 0048, 0044), and is thus a result effective variable, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘418 to optimize the amount of pulses to provide the desired depth, etc. giving a value in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6, 16: As to the depth of the depressions, as noted above for claim 5, ‘418 would indicate that the use of the multiple pulses can increase the depth of the depressions.  ‘418 also indicates the depression (structure) length/depth can be 20-300 microns, overlapping the range claimed (0041), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 7: The laser formed crater shaped depressions of ‘418 can also have a diameter of the upper edge corresponding to about the depth of the depression (noting the 35 USC 112 rejection above) (note figure 3, 0048, as to the aspect ratio, and also note figure 1, and the relationships of 0044, and note 0032). Alternatively, the laser formed crater shaped depressions of ‘418 can also have a diameter of the upper edge having a relationship to the depth of the depression (noting the 35 USC 112 rejection above) (note figure 3, 0048, as to the aspect ratio, and also note figure 1, and the relationships of 0044, and note 0032), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘418 to optimize the diameters and depths from the ranges given, giving a value in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8: ‘418 provides the depressions can have a diameter of 10-150 microns and depth of 20-300 microns (0041, 0032), overlapping the claimed range of each, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘418 to optimize from the ranges taught, giving values in the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 11, 14: Depressions with the depth claimed would be suggested as discussed for claim 6 above.  As to the depressions having circular diameter, this would be suggested from the use of diameter in ‘418 and the circular shaped openings (pockets) 1 shown in figure 4 (0041, 0042, 0024), and therefore, at the least circular openings would be considered to be predictably acceptable.  
Claim 17:  as to the right angle impingement, ‘418 shows how angle of the laser beam impingement corresponds to the angle of inclination of the depression (pocket) to the surface (figure 1, 0021) and also shows depressions (pockets) with a depth at right angles to the surface (figure 3), and therefore, it would be suggested that there be at least some impingements of the laser beam at right angles to the surface to form the depth at right angles to the surface with an expectation of predictably acceptable results as that is the indication from ‘418 as how to provide a depth.
Claim 20: The laser formed crater shaped depressions of ‘418 can also have a diameter having a relationship to the depth of the crater (note figure 3, 0048, as to the aspect ratio, and also note figure 1, and the relationships of 0044, and note 0032 with ranges  of 10-150 microns for diameter and lengths/depths of 20-300 microns), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘418 to optimize the diameters and depths from the ranges given, giving a value in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ .  

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘418 as applied to claims 1, 3 and 19 and/or 5-8, 11, 14-17 and 20 above, and further in view of Verdier, et al “ On the topographic and energetic surface modifications induced by laser treatment of metallic substrates before plasma spraying” (hereinafter Verdier article).
Claim 2: as to a polished surface before laser roughening, ‘418 notes using a metallic substrate (0038).  ‘418 also indicates that the roughness of the surface should be well below the depth of the pockets (craters) before the laser treatment, where too high a roughness reduces the undercut area and effect of the process, and should be below 40 microns (0039).  Verdier article discusses laser matter interaction effects for laser surface cleaning before thermal spraying (note page 4, column 1), where use of a pulsed laser for ablation is described (note pages 5-6), where various substrates are treated, including carbon steel, aluminum and titanium base (page 6), where it is described to polish the surfaces to different roughnesses before treating, where the describe roughnesses are less than 1 micron (page 6, Table 6).  The article describes that the laser treatment, with higher energy density, will provide craters on the surface, where this can be the case especially on smooth surfaces, where for rough surfaces surface smoothing can occur (note section 4.2.2, 4.2.3), where it is generally taught that low energy density gives surface smoothing and high energy density roughening due to crater formation, and high energy density also leads to smoothing of rough surfaces 
Claim 4: as to the time intervals as claimed, when using Verdier article as discussed for claim 2 above, Verdier article also discusses pulsed laser use as noted above, and discusses the laser ablation removal of material as resulting from the combination of melting, vaporization and the rapid expansion of the plasma and corresponding shock waves, with the duration not exceeding 10-13 to 10-10 second and key parameters include pulse duration, beam energy and absorptivity (note page 5, column 2), and it is noted that there is a controllable pulse duration and adjustable frequency in the example laser treatment (page 6, column 1), and crater formation can be explained as heating up the first layers of the substrate, where laser light absorption by the matter leads to conversion of the light in heat via thermalization process, with a rapid increase in surface temperature, melting of the surface and vaporization are achieved, and removal of matter can be explained as a consequent of transient melting, and it is noted that rapid quenching of the liquid area makes asperities move away from the target (note page 19).  Therefore, it further would have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify . 

 Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘418 in view of Verdier article as applied to claims 2 and 4 above, and further in view of Lamraoui, et al “ Laser surface texturing (LST) treatment before thermal spraying: A new process to improve the substrate-coating adherence” (hereinafter Lamraoui article).
Claims 12, 13: as to the upper edge of the crater shaped depression protruding in a bead like manner with respect to adjacent polished areas of the coated surface (claims 12, 13), where the protruding is as at least 10 microns (claim 13), Verdier article would suggest the polished surface as discussed for claim 4 above.  The features of claim 11 would be suggested by ‘418 as discussed in the rejection of claim 11 using ‘418 above. Further as to the protrusion as claimed, Lamraoui article discusses treating a metal (aluminum) substrate with a pulsed laser to texture surface (providing craters/holes) before thermal spraying (plasma spraying) (abstract, page S165, figures 1, 2), where it is discussed that the holes/craters are provided at the upper edge with protruding material (accumulation of matter), which can be considered as providing a bead like manner depending on the spacing between holes/craters (note figures 1, 2, 4, page S166), which is likely to influence the adhesion of the coating (page S166).  As shown by figure 2, if substrate surface is at zero microns on the axis, then all holes have accumulation above .

Claim 1o is rejected under 35 U.S.C. 103 as being unpatentable over ‘418 as applied to claims 1, 3 and 19 above, and further in view of Legoux et al  (US 2013/0209745).
Claim 10:  As to the coating by cold spraying, ‘418 describes using the laser roughened surface as a base for thermal spraying (0035).  Legoux similarly describes treating a substrate to be coated with laser irradiation to form a plurality of distinct .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘418 in view of Legoux as applied to claim 10 above, and further in view of David et al  (US 2011/0097504).
Claims 9, 18: As to providing the component in a gas atmosphere of argon or nitrogen gas, for example, during coating (note claim 9) and the gas heated from 500 to 1200 degrees C (claim 18), ‘418 in view of Legoux would provide the coating by cold spraying as discussed for claim 10 above.  David further discusses how cold spraying can be provided by accelerating a gas such as argon or nitrogen, heated to a temperature of 100 to 700 degrees C, to supersonic velocities in a de Laval nozzle and then the powder of material to be sprayed is introduced into the higher pressure part of the nozzle and is sprayed onto the surface of the part to be coated (0039), and it is further described how such spraying can be provided in a spray booth (0072-0074), and therefore it is prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Legoux et al (US 2013/0209745).
Legoux teaches the features of claims 1, 3, 10 and 19 as discussed in the 35 USC 102(a)(1) rejection using Legoux above.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 17:  As to the roughening including impinging the surface with a laser beam of the laser at a right angle to the surface, Legoux shows the openings in the craters at right angles to the substrate surface (figure 3), and the Examiner takes Official Notice that laser formed openings would be conventionally formed at the same angle to the surface as the laser beam provided form the laser (if applicant disagrees, they should so respond on the record).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legoux to form the craters by impinging a laser beam of the laser as a right angle to the substrate surface with an expectation of predictably acceptable results since this would be a conventional way to form the craters with openings at right angles to the substrate as shown by Legoux.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Legoux as applied to claims 1, 3, 10 and 19 above, and further in view of Verdier, et al “ .
Claim 2: as to a polished surface before laser roughening, Legoux notes using a metallic substrate (0074).    Verdier article discusses laser matter interaction effects for laser surface cleaning before thermal spraying (note page 4, column 1), where use of a pulsed laser for ablation is described (note pages 5-6), where various substrates are treated, including carbon steel, aluminum and titanium base (page 6), where it is described to polish the surfaces to different roughnesses before treating, where the describe roughnesses are less than 1 micron (page 6, Table 6).  The article describes that the laser treatment, with higher energy density, will provide craters on the surface, where this can be the case especially on smooth surfaces, where for rough surfaces surface smoothing can occur (note section 4.2.2, 4.2.3), where it is generally taught that low energy density gives surface smoothing and high energy density roughening due to crater formation, and high energy density also leads to smoothing of rough surfaces (note pages 18, 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed range to modify Legoux to polish the surface before the laser treatment as suggested by Verdier article to provide a desirable surface for the crater formation, since Legoux indicates treating metallic surfaces, and Verdier article indicates how metallic surfaces can be provided with a low surface roughness of less than 1 micron before laser treatment including crater formation that would be provided before thermal spraying, giving suggested roughness (note Table 6) to use before the laser roughening.
Claim 4: as to the time intervals as claimed, when using Verdier article as discussed for claim 2 above, Verdier article also discusses pulsed laser use as noted 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Legoux as applied to claims 1, 3, 10 and 19 above, and further in view of David et al  (US 2011/0097504).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Allen (US 2011/0192024) also discloses a laser roughening treatment causing craters before applying a coating by thermal spraying (note figures 2, 3, 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718